DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9-17, and 19-20 are pending.
Claims 1-7, 9-17, and 19-20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunjeev Sikand on 3-23-22. Examiner would like to thank Mr. Sikand for his prompt responses that expeditated this allowance. 

The application has been amended as follows: 

Claim 1 is replaced with 
1.         (Currently Amended)  A method, comprising:
obtaining, by a lighting system element of a plurality of lighting system elements forming a lighting system, a processing job to be performed using at least one other lighting system element, 
determining that the at least one other lighting system element has resources available for the processing job to process the audio input;
sending data and instructions to the at least one other lighting system element, for performing the processing job to process the audio input;
receiving from the at least one other lighting system element a result of the performance of the processing job; 
processing the received result from the at least one other lighting system element to determine an overall result of the processing job, wherein processing the received result to determine the overall result of the processing job includes:
sending a word string to a remote server, and 
receiving an answer in response to the word string from the remote server; and
performing the identified responsive action to the recognized speech content based on the overall result of the processing job, including:
presenting the answer on the lighting system element via a display output in a service area in which the lighting system element is located;
wherein the at least one other lighting system element and the lighting system element include 

Claim 2, Line 2, “includes a light source and is configured as a lighting device; and” is removed.
Claim 11 is replaced with 
11.	(Currently Amended)  A lighting system element comprising:
a lighting related component that includes a light source;
a communication interface configured to enable communication via a data communication network with other lighting system elements of a lighting system;

a memory accessible to the processor;
programming in the memory, wherein execution of the programming by the processor configures the lighting system element to implement function, including functions to:
obtain a processing job to be performed using at least one other lighting system element, wherein the processing job is to process an audio input to recognize speech content and identify a responsive action to the recognized speech content;
determine that the at least one other lighting system element has resources available for the processing job to process the audio input;
send data and instructions to the at least one other lighting system element, for performing the processing job to process the audio input;
receive from the at least one other lighting system element a result of the performance of the processing job; 
process the received result from the at least one other lighting system element to determine an overall result of the processing job, wherein the function to process the received results to determine the overall result of the processing job includes to:
send a word string to the remote server, and 
receive an answer in response to the word string from the remote server; and
perform the identified responsive action to the recognized speech content based on the overall result of the processing job, including:
present the answer on the lighting system element via a display output in a service area in which the lighting system element is located
wherein the at least one other lighting system element includes a light source to generate light for illumination of a space intended for use of occupancy or observation.

Claim 12 line 2 “the lighting related component includes a light source; and” is removed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

The reason for allowance of claim 1 is that the closest prior art of record (Siebert) alone or in combination fails to teach, determining that the at least one other lighting system element has resources available for the processing job to process the audio input; sending data and instructions to the at least one other lighting system element, for performing the processing job to process the audio input; receiving from the at least one other lighting system element a result of the performance of the processing job; performing the identified responsive action to the recognized speech content based on the overall result of the processing job, including: presenting the answer on the lighting system element via a display output in a service area in which the lighting system element is located; wherein the at least one other lighting system element and the lighting system element include a light source to generate light for illumination of a space intended for use of occupancy or observation, in combination with other elements of the claim. 

The reason for allowance of claim 11 is that the closest prior art of record (Siebert) alone or in combination fails to teach, determine that the at least one other lighting system element has resources available for the processing job to process the audio input; send data and instructions to the at least one other lighting system element, for performing the processing job to process the audio input;  receive from the at least one a display output in a service area in which the lighting system element is located wherein the at least one other lighting system element includes a light source to generate light for illumination of a space intended for use of occupancy or observation, in combination with other elements of the claim. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119